Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the application filed on August 28, 2020.
Information Disclosure Statement
The IDS submitted on August 28, 2020 was considered and an initialed copy is attached to this notice.   
Reasons for Allowance
Claims 1-20 are pending and are allowed.  The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art of record are Rule et al. (USPG 2021/0390,549 A1), Srinivasa Rao et al. (USPG 2021/0182,859 A1), and Li et al. (USPG 2021/0042,421 A1) (Examiner’s Note: Fang USPG 2021/0110,047 A1 would have been better but it was to one of the inventors and was filed less than a year before this application removing it as prior art.) which teach blockchain, complying with regulators, and establishing a risk score for data added to the blockchain.  But combining all of them to try to teach “receiving digital on blockchain information and digital off blockchain information, wherein the receiving includes a digital asset intake engine; extracting digital data from the digital on blockchain information and the digital off blockchain information; contextualizing relationships based on the digital data and the digital off blockchain information and the digital on blockchain information, the contextualizing including an entity knowledge base; analyzing the digital data and transforming the digital data to an identified behavior category, thereby creating classified risk data, wherein the analyzing and transforming includes a risk classification engine including a machine learning model; analyzing the classified risk data and assigning a risk score to each classified risk data, wherein the analyzing and assigning includes a risk scoring regression engine and machine learning; analyzing the classified risk data and determining if any deviations from rules or standards have or will occur, wherein the analyzing and determining includes a risk policy engine that is a rules based engine; and taking an action on the digital on blockchain information and digital off blockchain information based on the assigned risk score and any deviations from rules or standards, wherein taking the action includes a security control system, wherein the action includes: on condition the risk score is high: at least one of blocking a blockchain transaction, freezing user assets, or suspending user accounts related to the blockchain transaction; and on condition the risk score is normal: approving the blockchain transaction” would be unreasonable.  
Regarding claims 1 and 10
Rule, Srinivasa Rao, and Li  taken individually or in combination with other prior art of record fails to teach or render obvious “receiving digital on blockchain information and digital off blockchain information, wherein the receiving includes a digital asset intake engine; extracting digital data from the digital on blockchain information and the digital off blockchain information; contextualizing relationships based on the digital data and the digital off blockchain information and the digital on blockchain information, the contextualizing including an entity knowledge base; analyzing the digital data and transforming the digital data to an identified behavior category, thereby creating classified risk data, wherein the analyzing and transforming includes a risk classification engine including a machine learning model; analyzing the classified risk data and assigning a risk score to each classified risk data, wherein the analyzing and assigning includes a risk scoring regression engine and machine learning; analyzing the classified risk data and determining if any deviations from rules or standards have or will occur, wherein the analyzing and determining includes a risk policy engine that is a rules based engine; and taking an action on the digital on blockchain information and digital off blockchain information based on the assigned risk score and any deviations from rules or standards, wherein taking the action includes a security control system, wherein the action includes: on condition the risk score is high: at least one of blocking a blockchain transaction, freezing user assets, or suspending user accounts related to the blockchain transaction; and on condition the risk score is normal: approving the blockchain transaction”.
Regarding all other claims:
	Since claims 2-9, and 11-20 are dependent upon claims 1 or 10 respectively, these claims are also found allowable.
Regarding all allowed claims:
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696